In a hearing held on November 13, 2018, Defendant Larry Farmer stated that he had no objection to the dismissal of
the complaint without prejudice. Accordingly, the United States' motion is GRANTED. The complaint is
DISMISSED WITHOUT PREJUDICE and Farmer is no longer subject to pretrial supervision.

________________________     UNITED STATES DISTRICT COURT
Alistair E. Newbern      FOR THE MIDDLE DISTRICT OF TENNESSEE
U.S. Magistrate Judge             NASHVILLE DIVISION

       UNITED STATES OF AMERICA                         )
                                                        )          Case No.: 17-mj-4145
               v.                                       )
                                                        )          Judge Newbern
       LARRY FARMER                                     )


                                            MOTION TO DISMISS
               The United States of America, through Donald Q. Cochran, United States Attorney for the

       Middle District of Tennessee, and Ahmed A. Safeeullah, Assistant United States Attorney, hereby

       moves this Court to dismiss the Criminal Complaint without prejudice. The Complaint charges the

       defendant, Larry Farmer, with being a user in possession of a firearm, in violation of Title 18,

       United States Code, Section 922(g)(3). In deciding to dismiss this case, the United States has

       considered the facts of this case along with the factors set forth at Title 18, United States Code,

       Section 3553(a). Based on the foregoing, the United States has determined that in the interest of

       justice the Complaint should be dismissed. Thus, the United States respectfully requests this Court

       dismiss the Complaint without prejudice.

                                                            Respectfully submitted,

                                                            DONALD Q. COCHRAN
                                                            United States Attorney for the
                                                            Middle District of Tennessee

                                                            s/ Ahmed A. Safeeullah
                                                            Ahmed A. Safeeullah
                                                            Assistant United States Attorney
                                                            110 9th Avenue South - Suite A-961
                                                            Nashville, Tennessee 37203
                                                            Telephone: (615) 736-5151
